Exhibit 10.16

WAIVER AGREEMENT

THIS WAIVER AGREEMENT (this “Agreement”), dated as of March 15, 2012, is entered
into by and among INFUSYSTEM HOLDINGS, INC., a Delaware corporation
(“Holdings”), INFUSYSTEM, INC., a California corporation (“InfuSystem”), and
FIRST BIOMEDICAL, INC., a Kansas corporation (“FBI” and together with Holdings
and InfuSystem, the “Borrowers” and each individually a “Borrower”), BANK OF
AMERICA, N.A. in its capacity as an Administrative Agent and as a Lender
(“Agent”) and the other lenders party hereto (collectively, together with Agent
in its capacity as a Lender, the “Lenders”).

WHEREAS, the Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement dated as of June 15, 2010 as amended by (i) that certain First
Amendment to Credit Agreement dated as of January 27, 2011, (ii) that certain
Second Amendment to Credit Agreement dated as of April 1, 2011, (iii) that
certain Third Amendment to Credit Agreement dated as of May 20, 2011 and
(iv) that certain Fourth Amendment to Credit Agreement dated as of July 21, 2011
(as so amended, the “Credit Agreement”);

WHEREAS, Borrowers have advised Agent and the Lenders that Meson Capital
Partners, Kleinheinz Capital Partners and Boston Avenue Capital (collectively,
the “Kleinheinz Dissident Group”) have (i) delivered to the Company, on behalf
of stockholders having a majority of shares of the Company’s Common Stock, a
demand that the Company call a special meeting of the stockholders of Holdings
at which they would seek to remove the seven members of the Board of Directors
of Holdings and replace them with the Kleinheinz Dissident Group’s nominees and
(ii) delivered notice to the Company of the intent to nominate, and solicit
proxies in support of, a competing slate of Director nominees, at the Company’s
Annual Meeting (such proposed actions, together or separate, the “Board
Replacement Proposal”);

WHEREAS, without limiting any other Change of Control that may occur in
connection with the actions of the Kleinheinz Dissident Group, if stockholders
of Holdings approve the Board Replacement Proposal and the Board Replacement
Proposal is effected, a Change of Control would result therefrom, thereby
constituting an Event of Default under Section 8.01(k) of the Credit Agreement;

WHEREAS, it is anticipated that, solely as a result of the potential for a
Change of Control and Event of Default to occur resulting from an approval of
the Board Replacement Proposal, auditing standard AU341 will require that the
independent certified public accountant of the Borrowers issue a “going concern
opinion” that will include an explanatory paragraph (the “Explanatory
Paragraph”) referenced to disclosure in the audited financial statements of
Holdings and its Subsidiaries for the Fiscal Year ended December 31, 2011 which
describe the possibility of a Change of Control as a matter that raises
substantial doubt about Holdings and its Subsidiaries ability to continue as a
going concern (a “2011 Qualified Audit”);

WHEREAS, Section 6.01(a) of the Credit Agreement requires the Borrowers to
deliver audited financial statements of Holdings and its Subsidiaries for each
Fiscal Year which are audited and, among other things, are not subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

WHEREAS, in light of the foregoing requirement, delivery of a 2011 Qualified
Audit would constitute an Event of Default under Section 8.01(b) of the Credit
Agreement (the “Designated Default”);

WHEREAS, notwithstanding the foregoing, the Borrowers have requested that the
Lenders prospectively waive the Designated Default, and Agent and the Lenders
have agreed to prospectively waive the Designated Default subject to and on the
terms and conditions set forth in this Agreement; and

WHEREAS, as of the close of business March 14, 2012, the aggregate unpaid
principal balance of the Revolving Loans was $2,500,000; the aggregate amount of
the L/C Obligations was $80,580, and the aggregate unpaid principal balance of
the Term Loans was $24,000,000.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows.

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Credit Agreement.

SECTION 2

WAIVER

In reliance upon the representations, warranties and covenants of the Borrowers
contained herein, and subject to the effectiveness and the terms and conditions
of this Agreement, including, without limitation, those set forth in Section 4
hereof, Lenders hereby prospectively waive the Designated Default solely to the
extent and on the condition, however, that: (i) any 2011 Qualified Audit which
is delivered to Agent indicates with specificity and certainty (as determined by
Agent) that it is subject to a “going concern opinion” qualification solely as a
result of the possibility that the Board Replacement Proposal will be approved
by stockholders of Holdings, resulting in the occurrence of a Change of Control
and hence an Event of Default (for the avoidance of doubt, the draft Explanatory
Paragraph delivered to the Agent on March 14, 2012 establishes the foregoing
requirement; provided that the foregoing waiver shall be deemed rescinded and of
no effect if the final Explanatory Paragraph issued in the 2011 Qualified Audit
is not in a form that is identical to such draft); and (ii) no other Default
shall exist as of the date on which such 2011 Qualified Audit is delivered to
Agent. Other than with respect to the express and specific waiver of the
Designated Default set forth above, the foregoing shall not (a) be deemed a
waiver of any Default which may now exist or which may occur after the date
hereof, (b) establish a custom or course of dealing among Agent, the Lenders and
the Borrowers, (c) operate as a waiver of any other right, power, or remedy of
Agent or the Lenders under the Credit Agreement, (d) be construed as an
agreement or understanding by the Lenders to grant any other waiver or other
accommodation in the future with respect to any provision of the Credit
Agreement or any of the other Loan Documents, or (e) modify any of the
Borrowers’ obligations to comply with the covenants set forth in the Credit
Agreement, including, without limitation, Section 6.01(a) thereof. For the
avoidance of doubt, and without limiting the generality of the immediately
preceding sentence, nothing contained herein shall be construed waive,
prejudice, impair or otherwise adversely affect any right, power or remedy of
Agent or the Lenders as it relates to the Board Replacement Proposal or, if it
occurs, any Change of Control or resulting Event of Default, all of which
rights, powers and remedies are hereby expressly reserved.

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to Agent and the Lenders that:

3.1 Due Authorization, etc. The execution and delivery by it of this Agreement
and the performance by it of its obligations under the Credit Agreement are duly
authorized by all necessary corporate action, do not require any filing or
registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate or articles of
incorporation, as applicable, or by-laws or those of any of its Subsidiaries or
any material agreement or other document binding upon or applicable to it or any
of its Subsidiaries (or any of their respective properties) or any material law
or governmental regulation or court decree or order applicable to it or any of
its Subsidiaries, and will not result in or require the creation or imposition
of any Lien in any of its properties or the properties of any of its
Subsidiaries pursuant to the provisions of any agreement binding upon or
applicable to it or any of its Subsidiaries.

 

-2-



--------------------------------------------------------------------------------

3.2 Validity. This Agreement has been duly executed and delivered by such
Borrower and, together with the Credit Agreement, are the legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms subject, as to enforcement only, to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of the rights of creditors generally.

3.3 Representations and Warranties. The representations and warranties contained
in Article V of the Credit Agreement are true and correct on the date of this
Agreement in all material respects (except for those that are qualified by
“materiality” or “Material Adverse Effect”, in which case such representations
and warranties shall have been true and correct in all respects), except to the
extent (a) that such representations and warranties solely relate to an earlier
date or (b) have been changed by circumstances permitted by the Credit
Agreement.

SECTION 4

CONDITIONS PRECEDENT

The waiver set forth in Section 2 of this Agreement shall become effective upon
satisfaction of all of the following conditions precedent:

4.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendment. Counterparts original of this Agreement duly executed by
Borrowers and by the Required Lenders;

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date hereof or such other date as shall be acceptable to Agent,
substantially in the form of Exhibit A to this Agreement; and

(c) Guarantor Joinder. The joinder attached hereto duly executed by by IFC LLC
(the “Guarantor”).

4.2 Waiver Fee. Agent shall have received from Borrowers a waiver fee in the
amount of $72,500.00 to be allocated ratably among each Lender based on the
Applicable Percentage of such Lender’s Commitment.

4.3 Other Conditions. No Default shall have occurred and be continuing other
than the Designated Default.

Notwithstanding the foregoing, if this Agreement has not by its terms become
effective on or before March 15, 2012, this Agreement (other than Sections 5.6
and 5.7 hereof, which shall be and remain effective in any event) shall not
become effective and shall be deemed of no further force and effect.

SECTION 5

MISCELLANEOUS

5.1 Warranties and Absence of Defaults. In order to induce Agent and Lenders to
enter into this Agreement, Borrowers hereby warrant to Agent and each Lender, as
of the date of the actual execution of this Agreement and as of the date on
which this Agreement becomes effective (a) no Default has occurred which is
continuing as of such date other than the Designated Default and (b) the
representations and warranties in Section 3 of this Agreement are true and
correct.

5.2 Documents Remain in Effect. Except as expressly amended and modified by this
Agreement, the Credit Agreement and the other documents executed pursuant to the
Credit Agreement remain unmodified and in full force and effect, and each
Borrower hereby ratifies, adopts and confirms its representations, warranties,
agreements and covenants contained in, and obligations and liabilities under,
the Credit Agreement and the other documents executed pursuant to the Credit
Agreement.

 

-3-



--------------------------------------------------------------------------------

5.3 Reference to Loan Agreement. On and after the effective date of this
Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Loan Documents, or other agreements, documents or
other instruments executed and delivered pursuant to the Credit Agreement, shall
mean and be a reference to the Credit Agreement as supplemented by this
Agreement; and this Agreement shall be deemed to be a Loan Document.

5.4 Headings. Headings used in this Agreement are for convenience of reference
only, and shall not affect the construction of this Agreement.

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Any party hereto may execute and deliver a counterpart of this Agreement by
delivering by facsimile or email transmission a signature page of this Agreement
signed by such party, and any such facsimile or email signature shall be treated
in all respects as having the same effect as an original signature. Any party
delivering by facsimile or email transmission a counterpart executed by it shall
promptly thereafter also deliver a manually signed counterpart of this
Agreement.

5.6 Expenses. Borrowers agree, jointly and severally, to pay on demand all
reasonable out-of-pocket costs and expenses of Agent and each Lender (including
reasonable fees, charges and disbursements of Agent’s and each Lender’s
attorneys) in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. In addition, Borrowers agree, jointly and severally, to pay, and save
Agent and each Lender harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Agreement, the borrowings under the Credit Agreement, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith, in each case to the same
extent required under the Credit Agreement. All obligations provided in this
Section 5.6 shall survive any termination of this Agreement or the Credit
Agreement.

5.7 Confirmation of Obligations; Release.

(a) Each Borrower (and by joinder hereto, the Guarantor) hereby confirms that
the Borrowers are jointly and severally indebted to the Lenders for the Loans
and L/C Obligations in the amounts and as of the date set forth in last
“Whereas” recital hereof, and is also obligated to the Lenders in respect of
other Obligations as set forth in the Credit Agreement and the other Loan
Documents. Each Borrower (and by joinder hereto, the Guarantor) further
acknowledges and agrees that as of the date hereof, it has no claim, defense or
set-off right against any Lender or Agent of any nature whatsoever, whether
sounding in tort, contract or otherwise, and has no claim, defense or set-off of
any nature whatsoever to the enforcement by any Lender or Agent of the full
amount of the Loans and other obligations of the Borrowers and the Guarantor
under the Credit Agreement and the other Loan Documents.

(b) Notwithstanding the foregoing, to the extent that any claim, cause of
action, defense or set-off against any Lender or Agent or their enforcement of
the Credit Agreement or any other Loan Document, of any nature whatsoever, known
or unknown, fixed or contingent, does nonetheless exist or may exist on the date
hereof, in consideration of the Lenders’ and Agent’s entering into this
Agreement, each Borrower (and by joinder hereto, the Guarantor) hereby
irrevocably and unconditionally waives and releases fully each and every such
claim, cause of action, defense and set-off which exists or may exist on the
date hereof.

(c) All obligations provided in this Section 5.7 shall survive any termination
of this Agreement or the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

5.8 Governing Law; Certain Other Matters.

(a) This Agreement shall be a contract made under and governed by the internal
laws of the State of Illinois. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable laws, but if any provision of this Agreement shall be prohibited by
or invalid under such laws, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

(b) This Agreement and all other agreements and documents executed in connection
herewith have been prepared through the joint efforts of all of the parties.
Neither the provisions of this Agreement or any such other agreements and
documents nor any alleged ambiguity shall be interpreted or resolved against any
party on the ground that such party’s counsel drafted this Agreement or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Agreement and all other agreements and documents
executed in connection herewith and therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereby
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and all other
agreements and documents executed in connection therewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.

5.9 Successors. This Agreement shall be binding upon Borrowers, Agent, each
Lender and their respective successors and assigns, and shall inure to the
benefit of Borrowers, Agent, each Lender and the successors and assigns of Agent
and such Lender.

5.10 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

[signature page attached]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized and delivered at Chicago,
Illinois as of the date first above written.

BORROWERS:

 

INFUSYSTEM HOLDINGS, INC.     FIRST BIOMEDICAL, INC. By:  

/s/ James M. Froisland

    By:  

/s/ James M. Froisland

Name:   James Froisland     Name:    James Froisland Title:   CFO     Title:  
CFO INFUSYSTEM, INC.   By:  

/s/ James M. Froisland

      Name:   James Froisland       Title:   CFO       AGENTS AND LENDERS:      

BANK OF AMERICA, N.A., in its

capacity as Administrative Agent,

      By:  

/s/ Rosanne Parsill

      Name:  

Rosanne Parsill

      Title:  

Vice President

     

BANK OF AMERICA, N.A., in its

capacity as a Lender

      By:  

/s/ Sophia Love

      Name:   Sophia Love       Title:   Senior Vice President       KEYBANK
NATIONAL ASSOCIATION, in its capacity as a Lender       By:  

/s/ Sukanya Raj

      Name:    Sukanya Raj       Title:   Vice President      

 

Waiver Agreement Signature Page



--------------------------------------------------------------------------------

GUARANTOR JOINDER

The undersigned hereby joins in this Agreement, as of the date first above
written, to acknowledge, consent and agree to the terms and conditions thereof,
including, without limitation, Sections 5.7 and 5.10 thereof, and to confirm
that this Agreement shall not impair or otherwise affect its Obligations and
grants of Liens under any of the Loan Documents to which it is a party.

 

IFC LLC By:   /S/    SEAN MCDEVITT

Name:

 

Sean McDevitt

Title:  

Chief Executive Officer

 

Waiver Agreement—Guarantor Joinder



--------------------------------------------------------------------------------

Exhibit A

Secretary’s Certificate

[see attached]



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

 

To: Bank of America, N.A., as administrative agent

This Certificate is being furnished pursuant to Section 4.1(b) of that certain
Waiver Agreement (the “Agreement”), dated as of March 15, 2012 by and among
INFUSYSTEM HOLDINGS, INC., a Delaware corporation (“Holdings”), INFUSYSTEM,
INC., a California corporation (“InfuSystem”) and FIRST BIOMEDICAL, INC., a
Kansas corporation (“FBI” and together with Holdings and InfuSystem, the
“Borrowers” and each individually a “Borrower”), BANK OF AMERICA, N.A. in its
capacity as an Administrative Agent and as a Lender (“Agent”) and the other
lenders party thereto (collectively, together with Agent in its capacity as a
Lender, the “Lenders”), which amends that certain Credit Agreement dated as of
June 15, 2010 as amended by (i) that certain First Amendment to Credit Agreement
dated as of January 27, 2011, (ii) that certain Second Amendment to Credit
Agreement dated as of April 1, 2011, (iii) that certain Third Amendment to
Credit Agreement dated as of May 20, 2011 and (iv) that certain Fourth Amendment
to Credit Agreement dated as of July 21, 2011 (the “Credit Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

The undersigned, Secretary of each Borrower, hereby certifies on behalf of such
Borrower, that:

1. Such Borrower has adopted resolutions sufficient to authorize the proper
officers of such Borrower to execute and deliver the Agreement in the name and
on behalf of such Borrower, and each of them is authorized to cause such
Borrower to borrow funds under the Credit Agreement. Such resolutions have not
been rescinded or amended and are in full force and effect on and as of the date
hereof.

2. Other than the resolutions referred to in clause 1 above, there is no
corporate action, consent or governmental approval required for the execution,
delivery and performance by such Borrower of the Amendment or any other
document, instrument or agreement contemplated by the Amendment.

[certificate continues on following page]



--------------------------------------------------------------------------------

3. The following named persons were duly elected to, and are validly acting in,
the offices listed opposite each of their names and are authorized to execute on
behalf of and in the name of each Borrower the Amendment and any and all other
agreements, instruments or documents contemplated by the Amendment, and their
respective signatures set forth below are their genuine signatures.

 

Name

  

Title

  

Signature

James Froisland

   Chief Financial Officer    /s/ James M. Froisland

Janet Skonieczny

   Secretary/Assistant Secretary1    /s/ Janet Skonieczny

Sean McDevitt

   Chief Executive Officer    /s/ Sean McDevitt

4. I know of no proceeding for the dissolution or liquidation of any Borrower or
threatening the existence of any Borrower.

5. There have been no amendments to the Articles or Certificates of
Incorporation or to the By-laws of any Borrower since the date of the certified
copies thereof provided to you in connection with the execution of the Credit
Agreement.

6. Agent and the Lenders may rely on this Certificate until advised by a like
certificate of any changes herein.

[signature page attached]

 

1  Janet Skonieczny is the Secretary of Holdings, the Secretary of InfuSystem
and the Assistant Secretary of FBI.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on March 15, 2012.

 

By:

 

/s/ Janet Skonieczny

Name:

  Janet Skonieczny

Title:

  Secretary/Assistant Secretary

I, the undersigned, Chief Executive Officer of each Borrower, DO HEREBY CERTIFY
that Janet Skonieczny is the duly elected and qualified Secretary/Assistant
Secretary of such Borrower, and the signature above is a genuine signature.

WITNESS my hand this 15th day of March, 2012.

 

By:

 

/s/ Sean McDevitt

Name:

  Sean McDevitt

Title:

  Chief Executive Officer